Stein J. (dissenting).
I respectfully dissent. While I would agree that there is evidence in the record which could support the conclusion reached by the majority — that respondent’s failure to pay child support was not willful — I would defer to the credibility assessments made, in the first instance, by the Support Magistrate and confirmed by Family Court, in finding to the contrary. Overall, the Support Magistrate found “very little *1315credible testimony on the part of [respondent].” More specifically, the Support Magistrate found it “very hard ... to believe” respondent’s testimony — with no supporting documentation — that he was working 40 hours a week and had earned only $2,000 all year. The Support Magistrate was also unconvinced that respondent had made a good faith effort to look for work, as evidenced by gaps in time when respondent was unable to demonstrate that he had sought employment. In addition, the Support Magistrate noted, among other things, respondent’s lack of contact with his children and the absence of evidence concerning the financial resources of his wife, in whose name the house in which he lived was titled. In confirming the Support Magistrate’s finding of willfulness, Family Court “[did] not find the evidence persuasive for over . . . , turning . . . the [Support] Magistrate’s belief that [the] violation was willful.” In my view, even if a different conclusion would not have been unreasonable, “[s]ince the Support Magistrate heard and observed respondent’s testimony, due deference to [his] assessment of respondent’s credibility is warranted” (Matter of Heyn v Burr, 6 AD3d 781, 782 [2004]; see Matter of Chamberlain v Chamberlain, 69 AD3d 1249, 1251 [2010]; Matter of Scott v Scott, 50 AD3d 1193, 1194 [2008]). Accordingly, I would affirm Family Court’s order.
Ordered that the order is modified, on the law, without costs, by reversing so much thereof as found respondent in willful violation of a prior order of support and imposed a suspended jail sentence, and, as so modified, affirmed.